Title: To Alexander Hamilton from Henry Lee, 6 May [1793]
From: Lee, Henry
To: Hamilton, Alexander


Richmond 6th. May [1793]
My Dear sir
I had your letter delivered to me last evening & feel myself hurt at the suggestions it contains concerning your own situation.
Knowing you as I do I should ever give to your political conduct the basis of truth honor & love of country however I might have differed from you on some measures.
When therefore I feel undiminished regard to you, I cannot help lamenting the misery to which you continue to be exposed & I wish to god they could be averted—our countrys prosperity will ever be with me the first object & next to that (speaking as to public matters) the happiness of my friends. Unfortunately those I most love have taken different sides in American questions & this discord in sentiment has issued in personal disgust & hate.
This event kept me from Congress & will confine me to my own state. I had once cherished a hope of finding full employment corresponding with my feelings in France, to which place I was almost in the act of embarkation 7 weeks ago, but the confusions there & the interposition of some of my best friends here arrested my project. I mean now to become a farmer & get a wife as soon as possible.
When I let you have my own riding horse, I did not mean to receive any thing for him save the expence which attended him in Alexa. previous to my obtaining an opportunity of conveying him, & your small advance exceeded this sum, but as you make a serious point of it I will draw on you for the ballance of his price which is 16 guineas. I would censure the delicacy which your ltr. exhibits on this subject [did] I not know that to one exposed to such a portion of incrimination from his foes would not be relished even ironical censure from his friends. Your attention to me in Philad. was as usual—friendly & affectionate tho’ your situation forbad us mingling much together. Was I with you I would talk an hour with doors bolted & windows shut, as my heart is much afflicted by some whispers which I have heard. Yours ever
H. Lee
